Dissenting Opinion by
Judge Thomas.
The importance of the question involved, affecting as it does -the interest of a large class of at least -presumably.'helpless members of society, so much so t¿at they are-¡universally regarded as the wards of courts, I feel compelled to dissent from the opinion of the court holding that the purchaser at a judicial sale of infants’ property who is not a party litigant in t¿e suit in w¿ic¿ the *165judgment of sale was obtained is sucb a bona fide purchaser as that his title will not be affected upon the vacation of the judgment ordering the sale within the contemplation of section 391.of the Civil Code of Practice..
One of the methods by which such a judgment may be-vacated is by prosecuting an appeal from the order entering it by the infant against whom it was rendered at any time within one year after he attains the age of-his- or her majority.
The opinion of the court in this case makes all purchasers at decretal sales of infants’ property bona-fide purchasers within the meaning of the section of the code,. supra, unless such purchaser is a party litigant in the. suit, or perhaps his attorney, and in that way assisted-in procuring the judgment.
I have no quarrel to make with the general rule of law that the title of a purchaser at a decretal sale will not ordinarily be affected by a reversal of the judgment ordering the sale. This seems to be the universal rule as found from the authorities cited in the opinion, and-that same rule applied also to infants before the enactment of section 391 of the code, as is’ shown from the excerpt in the opinion from the case of Parker’s Heirs v. Anderson’s Heirs, 5 Monroe 445. Since the opinion in that case was rendered, and presumably for the benefit of infants, section 391 was enacted, and whatever may be the rule generally with reference to adults, or what may have been the rule formerly in this state with' reference to infants, their rights upon the vacation of a judgment for the sale of their property must now be governed by the section of the code referred to.
It is evident that the legislature in enacting the section meant to include some class of decretal purchasers of infants’ property whose title would be affected by a vacation of the judgment, and in the eases of Turner v. Hamlin, 152 Ky. 469; District of Clifton v. Pfirman, 33 Ky. Law Reporter 529, find Turner v. City of Middlesboro, 117 S. W. (Ky.) 422, it was so held, but it appears that the purchaser at the sales ordered in those cases %vas a party litigant in the cause, and this court determined that they were not bóna fide purchasers within the meaning of section 391 of the code.
There is nothing in those cases, as I read them, confining the class of non bona fide purchasers as used in the section to parties litigant, though the purchasers in those cases happened to be within that class. In 16 R. *166C. L., page 113, the status of purchasers at decretal sales of property are thus defined:
“Bidders and purchasers at a judicial sale under a decretal order make themselves parties in interest to the proceedings for some purposes, though they were not parties originally. They subject themselves quoad hoc to the jurisdiction of the court in that suit as to all matters connected with the sale' or relating to them in the character of purchasers. Accordingly, they have the right to interfere in the proceedings for their own benefit and protection and for the correction of mistakes,, and to appear, represent their own interests, and claim at the hands of the court such relief as the rules of equity proceedings entitle them to.”
The rule contained in the excerpt just auoted is the one adopted by this court in the case of Wigginton v. Nehan, 25 Ky. Law Rep. 617. Other eases from- this court could be found to the same effect.
It will thus be seen that when the bid of a purchaser at a decretal sale is accepted, and he is reported by the officer charged with the duty of making the sale as the accepted purchaser, he becomes a party to the proceeding from that time on, and has “the right to interfere in the proceedings for his own benefit and protection and for the correction of mistakes,” etc. This would necessarily include the right to interfere for the purpose of correcting errors in the proceedings. By his voluntary act of bidding the purchaser renders h'mself liable to be -reported as such and to be placed in the position of one occupying a relationship to the suit with the rights to which we have referred. He is in a position after that time to take notice of not onlv what has been done, but what is thereafter done affecting the title which he is seeking to acquire, which necessarily includes the correctness or. incorreetnéss of the judgment ordering the sale.
I do not interpret the eases of Vanmeter v. Vanmeter, 88 Ky. 448, and Talbott v. Campbell, 67 S. W. 53, referred to in the opinion, as restricting the purchaser’s rights in the particulars mentioned, to question by exceptions the regularity of the judgment, for I do not find that the exceptions to the sales in either of those cases were filed by the purchaser, and if they were, the opinions are based upon the general rule applicable to purchasers at judicial sales upon vacating of the judgment without considering the effect of section 391 now under consideration.
*167The original purchaser at the decretal sale thus becoming a party to the proceeding, I see no reason why the rule announced in the Pfirman case, and other cases referred to, should not apply to such a purchaser. To hold otherwise, as does the majority opinion, would almost and in some cases entirely render section 391 of the code nugatory.
It is a well-known fact that a majority of cases in which lands of infants are sold have no other parties litigant to them except the, guardian for the infant and the infant itself. The guardian could not purchase the land because of the fiduciary relation which he sustains to his ward, and the infant not being sui juris would be barred from making the purchase, although he'might be financially able to do so.
In this character of cases, howsoever erroneous the judgment might be, the purchaser (not being a party litigant to the suit) would obtain a good title and be immune from molestation by a subsequent vacation of the judgement by the infant in prosecuting the remedies afforded him by the law.
In construing statutes the purpose which the legislature had in view is one of the cardinal rules that should govern the courts, and it is manifest that the purpose in enacting the section of the code under consideration was to protect infants, who, as we have said, are the favored wards of equity, from having their property ■ sacrificed or otherwise wrongfully taken from them by enabling the infant after becoming an adult to prosecute- an appeal from the erroneous judgment. It would be a vain thing to extend to him such a privilege and for him to succeed upon appeal with the result that he would obtain nothing thereby except an empty cupboard. However, out of consideration for those who might obtain the title without ever having been connected with the suit in any manner, the legislature inserted in the section the clause saving the title of tona fide purchasers.
A purchaser is not a tona fide one who has notice of facts affecting his title. Words & Phrases, Second Series, vol. 1, 470. Such notice need not be actual, but if the purchaser has his attention brought to facts, an inquiry into which, if pursued with diligence, would lead to actual knowledge, he is considered by the law as having notice or knowledge of such defects. Idem. 471. If the bidder is reported by the officer making the sale as the purchaser, he is required to take notice, as seen, and he cannot be considered in law a tona fide purchaser *168within the meaning of section 391. That section, according to my mind, means that if the title has been conveyed by the purchaser at the decretal sale to some innocent third party who never in any manner became connected with the suit in which the property was sold or had ah opportunity to question the judgment, his title cannot be affected by a subsequent vacation of the judgment.
It is said in the majority opinion that a .purchaser •from one who bought at the sale would be charged with knowledge of all things in the direct chain of his title, ■and that he would no more be a tona fide purchaser than would his immediate or remote vendor who.purchased at the sale, but this assumes that the knowledge thus imputed to the subsequent purchaser would be such as to fasten upon him actual knowledge of the defects in the judgment, which is incorrect.
But, be this as it may, if the. rule stated in the opinion would apply to the remote vendee of the reported purchaser, it would also apply to a remote vendee of such purchaser if he were a party litigant in the suit, - and the majority opinion does not hold, and indeed could not, that such a remote vendee of the purchaser who was a party litigant in the suit would not be a tona fide purchaser.
I am aware of the rule favoring the upholding of decretal sales of property, if possible, so as to encourage bidding at such sales, but that rule should not be given the effect of practically taking away the rights of a helpless class of citizens, which it is the delight of equity to protect, and to assist in which the section of the code was enacted.
The majority opinion would render it possible in every case to prevent the sale being set aside upon the vacation of the judgment by the device of having the bid reported and confirmed in the name of some party not connected with the suit as a litigant, and afterwards for him to deed the property to the party litigant.
Infants cannot supersede judgments, and a mere babe might have his property sacrificed by a grossly erroneous judgment and would obtain nothing for h'is pains after arriving at the age of sufficient maturity to discover his utter undoing, except the satisfaction that he would démonstrate to the trial court its error by procuring a reversal of the judgment.
As this is a dissenting opinion, I have not .elaborated the points referred to, but have contented myself with *169only a sufficient statement of them to illustrate, my position. .
• This dissent also applies in the case of Lena J. Hays v. Beaver Creek Coal & Coke Co., this day decided.
Judge Clárke joins me in this dissent.